
	

113 S1161 IS: Gulf of Mexico Red Snapper Conservation Act of 2013
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1161
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Ms. Landrieu (for
			 herself and Mr. Wicker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for the development of a fishery management
		  plan for the Gulf of Mexico red snapper, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gulf of Mexico Red Snapper
			 Conservation Act of 2013.
		2.DefinitionsIn this Act:
			(1)Coastal
			 watersThe term coastal waters means—
				(A)all waters,
			 whether salt or fresh, of the Gulf coastal State shoreward of the baseline from
			 which the territorial sea of the United States is measured; and
				(B)the waters of the
			 Gulf coastal State seaward from the baseline referred to in subparagraph (A) to
			 the inner boundary of the exclusive economic zone 200 mile limit.
				(2)CommissionThe
			 term Commission means the Gulf States Marine Fisheries
			 Commission.
			(3)Fishery
			 management planThe term fishery management plan
			 means a plan for the conservation and management of Gulf of Mexico red snapper
			 prepared and adopted by the Commission pursuant to section 4.
			(4)Gulf coastal
			 StateThe term Gulf coastal State means the
			 following States bordering the Gulf of Mexico:
				(A)Alabama.
				(B)Florida.
				(C)Louisiana.
				(D)Mississippi.
				(E)Texas.
				(5)Gulf of Mexico
			 red snapperThe term Gulf of Mexico red snapper
			 means members of stocks or populations of the species Lutjanis campechanus,
			 which ordinarily are found seaward of the coastal waters.
			(6)Magnuson-Stevens
			 ActThe term Magnuson-Stevens Act means the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.).
			3.Transfer of
			 management of Gulf of Mexico red snapper
			(a)New fishery
			 management plan from CommissionThe Commission shall submit to
			 the Secretary of Commerce a fishery management plan for Gulf of Mexico red
			 snapper adopted by the Commission pursuant to section 4.
			(b)Actions by
			 Secretary of Commerce
				(1)Review and
			 certification of planThe Secretary of Commerce shall—
					(A)review the plan
			 submitted pursuant to subsection (a) to determine whether or not the
			 plan—
						(i)includes fishery
			 management measures that are compatible to the extent practicable with the
			 national standards set forth in section 301 of the Magnuson-Stevens Act (16
			 U.S.C. 1851) and other applicable provisions of the Magnuson-Stevens Act;
			 and
						(ii)will ensure the
			 long-term conservation of Gulf of Mexico red snapper populations; and
						(B)certify whether
			 or not the Commission has submitted a fishery management plan to properly
			 conserve and manage Gulf of Mexico red snapper consistent with this Act.
					(2)Revocation of
			 superseded planUpon receipt of a certification by the Commission
			 under section 4(b)(2) that all of the Gulf coastal States will have sufficient
			 management measures under section 4(b)(1), the Secretary shall publish a notice
			 in the Federal Register revoking those regulations and portions of the Federal
			 fishery management plan for the Reef Fish Resources of the Gulf of Mexico that
			 are in conflict with the fishery management plan for Gulf of Mexico red
			 snapper, including the deletion of the species from the management unit.
				(c)State
			 actionsUpon certification by the Secretary under subsection
			 (b)(1) that the fishery management plan will properly conserve and manage Gulf
			 of Mexico red snapper consistent with this Act, the Gulf coastal States shall
			 implement all appropriate measures to manage the Gulf of Mexico red snapper
			 resource in the adjacent coastal waters in accordance with the fishery
			 management plan.
			4.Gulf of Mexico
			 red snapper fishery management plan
			(a)Commission
			 process
				(1)In
			 generalThe Commission shall prepare and adopt a fishery
			 management plan to provide for the conservation and management of Gulf of
			 Mexico red snapper and specify the requirements necessary for Gulf coastal
			 States to be in compliance with the plan.
				(2)Standards and
			 proceduresNot later than one year after the date of the
			 enactment of this Act, the Commission shall establish standards and procedures
			 for the preparation of the fishery management plan, including standards and
			 procedures to ensure—
					(A)the long-term
			 sustainability of Gulf of Mexico red snapper based on the available science;
			 and
					(B)adequate
			 opportunity for public participation in the preparation of the fishery
			 management plan, including at least four public hearings and procedures for the
			 submittal to the Commission of written comments on the fishery management
			 plan.
					(3)Limitation on
			 reduction in quotas
					(A)In
			 generalExcept as provided in subparagraph (B), the fishery
			 management plan may not reduce the overall quota of Gulf of Mexico red snapper
			 apportioned to commercial fishing on the date of the enactment of this Act
			 until the date that is 3 years after such date of enactment. Such plan may
			 increase such a quota based on stock assessments.
					(B)Exception in
			 case of a reduction in stockIn the event of a reduction in the
			 stock of Gulf of Mexico red snapper, the fishery management plan shall reduce
			 the quota described in subparagraph (A) in a manner that ensures a sustainable
			 harvest of Gulf of Mexico red snapper.
					(b)State
			 implementation and enforcement
				(1)Submittal of
			 management measuresEach Gulf coastal State shall submit to the
			 Commission management measures to ensure compliance with the conservation
			 objectives of the fishery management plan.
				(2)ImplementationUpon
			 certification by the Commission that all Gulf coastal States have submitted
			 sufficient management measures described in paragraph (1), the Commission shall
			 certify to the Secretary of Commerce under section 3(b)(2) to revoke Federal
			 management of Gulf of Mexico red snapper, and the Gulf coastal States shall
			 manage the Gulf of Mexico red snapper in the adjacent coastal waters consistent
			 with the fishery management plan.
				5.Monitoring of
			 implementation and enforcement of Gulf of Mexico red snapper fishery management
			 plan by Gulf coastal States
			(a)DeterminationIn
			 December each year, and at any other time it considers appropriate, the
			 Commission shall determine—
				(1)whether each Gulf
			 coastal State has adopted all regulatory measures to fully implement the
			 fishery management plan; and
				(2)whether the
			 enforcement of the fishery management plan by each Gulf coastal State is
			 satisfactory to maintain the long-term sustainability and abundance of Gulf of
			 Mexico red snapper.
				(b)Satisfactory
			 State enforcementFor purposes of subsection (a)(2), enforcement
			 by a Gulf coastal State shall not be considered satisfactory by the Commission
			 if, in its view, such enforcement is being carried out in such a manner that
			 the implementation of the fishery management plan within the coastal waters of
			 the Gulf coastal State is being, or will likely be, substantially and adversely
			 affected.
			(c)Notice to
			 Secretary of Commerce of adverse determinationThe Commission
			 shall immediately notify the Secretary of Commerce of each negative
			 determination made with respect to a Gulf coastal State under subsection
			 (a).
			6.Gulf of Mexico
			 red snapper fishery management review
			(a)Commission
			 review and report on certification on certain State actions
				(1)Commission
			 review of State certificationEach Gulf coastal State that
			 manages Gulf of Mexico red snapper shall submit to the Commission a
			 certification as follows:
					(A)If Gulf of Mexico
			 red snapper is undergoing overfishing or subject to a rebuilding plan, that
			 such Gulf coastal State shall implement immediately the necessary measures to
			 end overfishing and rebuild the fishery.
					(B)That such Gulf
			 coastal State shall implement a program to provide for data collection adequate
			 to monitor the harvest of Gulf of Mexico red snapper by such Gulf coastal
			 State.
					(2)Report to
			 SecretaryUpon the review of each certification submitted to the
			 Commission under paragraph (1), the Commission shall certify to the Secretary
			 of Commerce whether or not the Gulf coastal State concerned is fully carrying
			 out the matters covered by the certification.
				(b)Action by
			 Secretary of CommerceUpon receipt by the Secretary of Commerce
			 of a notice under section 5(c) or a report under subsection (a)(2) that a Gulf
			 Coastal State is not fully complying with the matters specified in subsection
			 (a)(1) as certified by that State pursuant to subsection (a)(1), the Secretary
			 may declare a closure of the Gulf of Mexico red snapper fishery within the
			 Federal waters adjacent to the Gulf coastal State. In making such a declaration
			 the Secretary shall fully consider and review the comments of the Gulf coastal
			 State and the Commission.
			(c)Actions
			 prohibited during closureDuring a closure of the Gulf of Mexico
			 red snapper fishery under subsection (b), it is unlawful for any person—
				(1)to engage in
			 fishing for Gulf of Mexico red snapper within the Federal waters adjacent to
			 the Gulf coastal State covered by the closure;
				(2)to land, or
			 attempt to land, the Gulf of Mexico red snapper that is subject to the closure;
			 or
				(3)to fail to return
			 to the water the Gulf of Mexico red snapper to which the closure applies that
			 are caught incidental to commercial harvest or in other recreational
			 fisheries.
				7.Improved studies
			 and data collection for Gulf of Mexico red snapper
			(a)In
			 generalFor the purposes of carrying out this Act, the Secretary
			 of Commerce shall support the Gulf coastal States and the Commission in
			 developing and implementing a comprehensive study on Gulf of Mexico Red
			 Snapper. This study shall include, but shall not be limited to, the
			 following:
				(1)Annual stock
			 assessments of Gulf of Mexico red snapper.
				(2)The number of
			 participants, both commercial and recreational, in the coastal waters of the
			 Gulf coastal States that harvest Gulf of Mexico red snapper.
				(3)Recommendations
			 for improved conservation and management of Gulf of Mexico red snapper.
				(b)Comprehensive
			 economic analysisThe Secretary of Commerce shall, in
			 consultation with the Gulf coastal States and the Commission, conduct a
			 comprehensive study and analysis of the economic impacts and benefits for the
			 local, regional, and national economy of the Gulf of Mexico red snapper
			 fishery. The study shall include the following:
				(1)A thorough
			 analysis of the beneficial economic impacts of industries directly related to
			 the Gulf of Mexico red snapper fishery, including, but not limited to, boat
			 sales, marina activity, boat construction and repair, fishing gear and tackle
			 sales, and other closely associated industries.
				(2)A proper economic
			 analysis of the downstream economic impacts of the Gulf of Mexico red snapper
			 fishery on the economies of the Gulf coastal States, including, but not limited
			 to, hotels, restaurants, grocery stores, related tourism, and other peripheral
			 businesses and industries.
				(c)Biennial
			 reportsThe Secretary of Commerce shall submit to Congress, the
			 Gulf coastal States, and the Commission on a biennial basis a report on the
			 progress and findings of studies conducted under subsections (a) and (b), and
			 shall make each report available to the public. Each report shall, to the
			 extent practicable, include recommendations on additional actions to be taken
			 to encourage the sustainable conservation and management of the Gulf of Mexico
			 red snapper fishery.
			
